UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 0-20638 PATRIOT TAX CREDIT PROPERTIES, L.P. (Exact name of registrant as specified in its charter) 625 Madison Avenue, New York, New York 10022, (212) 317-5700 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) [Limited Partner Units] (Title of each class of securities covered by this Form) Please place an X in the box(es) to designate appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) |X| Rule 12h-3(b)(1)(i) |_| Rule 12g-4(a)(1)(ii) |_| Rule 12h-3(b)(1)(ii) |_| Rule 12g-4(a)(2)(i) |_| Rule 12h-3(b)(2)(i) |_| Rule 12g-4(a)(2)(ii) |_| Rule 12h-3(b)(2)(ii) |_| Rule 15d-6 |_| Approximate number of holders of record as of the certification or notice date: 0 Pursuant to the requirements of the Securities and Exchange Act of 1934, Patriot Tax Credit Properties, L.P. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: January 11, 2008 By: RCC PARTNERS 96, L.L.C. General Partner By: /s/ Robert L. Levy Robert L. Levy Chief Financial Officer
